EXHIBIT 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. § 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Annual Report on Form 10-K for the year ended December 31, 2010, of Britton & Koontz Capital Corporation (the “Company”), as filed with the Securities Exchange Commission on the date hereof (the “Annual Report”), I, William M. Salters, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 15, 2011/s/ William M. Salters William M. Salters Chief Financial Officer
